Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 14-80109-CR-Moore/Matthewman


  UNITED STATES OF AMERICA,
                                                                              KJZ
         Plaintiff,

         v.                                                         Nov 16, 2020
  MARTY BRENDELL DARRISAW,
                                                                                  West Palm Beach

        Defendant.
  _____________________________/


                      BOND REVOCATION AND DETENTION ORDER

         The Defendant, Marty Brendell Darriwsaw, appeared before the Court on November 16,

  2020, for a bond revocation hearing. Defendant waived his right to be physically present in the

  Courtroom and consented to appear via Zoom video conference (VTC) from the U.S. Marshal’s

  Cellblock at the West Palm Beach federal courthouse. The Court found that Defendant knowingly

  and voluntarily and with the advice of competent counsel waived his personal presence in the

  courtroom on November 16, 2020, and agreed to appear by Zoom VTC from the U.S. Marshal’s

  cellblock for the hearing. Because the Court also found that the hearing could not be delayed

  without serious harm to the interests of justice, the hearing was conducted by Zoom VTC.

         At the conclusion of the hearing on November 16, 2020, the Court orally ordered that

  Defendant’s bond be revoked and he be detained. The Court makes the following findings of fact

  with respect to this order for bond revocation and detention.




                                                  1
Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 2 of 6




                                           I.   Background

         Defendant was originally convicted in the Southern District of Florida of bank robbery, in

  violation of 18 U.S.C. § 2113(a), a Class C felony. On January 21, 2015, the Honorable Daniel

  T.K. Hurley, Senior United States District Judge, sentenced Defendant to 51 months of

  imprisonment followed by three years of supervised release. On August 21, 2018, a petition was

  submitted to the Court regarding Defendant’s positive drug tests for marijuana. The Court

  concurred with U.S. Probation’s recommendation to provide Defendant with an opportunity to

  participate in substance abuse treatment with no further action taken. On January 15, 2019, a

  petition was submitted to the Court regarding Defendant’s positive drug test for marijuana, failure

  to follow instructions, and failure to participate in substance abuse treatment. A superseding

  petition was later submitted to the Court regarding Defendant’s additional positive drug tests for

  marijuana, failure to follow instructions, and failure to pay restitution. Defendant’s supervision

  was revoked on March 14, 2019, and he was sentenced to 12 months custody of the Bureau of

  Prisons followed by two years of supervised release.

         Defendant’s term of supervised release commenced on February 8, 2020. On August 25,

  2020, a petition was submitted to the Court regarding Defendant’s positive drug test for marijuana

  and amphetamine. The probation officer requested no action and to modify Defendant’s

  supervision to include mental health treatment. The Court agreed and modified Defendant’s

  supervision.

         On September 22, 2020, a Petition for Warrant or Summons for Offender under

  Supervision (“Petition”) [DE 51] was filed, alleging that Defendant had violated his conditions of

  supervised release by testing positive for marijuana and cocaine, by failing to pay court-ordered


                                                  2
Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 3 of 6




  restitution, by failing to report to his probation officer for drug testing, and by failing to participate

  in approved mental health and substance abuse treatment. Defendant was released on a $25,000

  personal surety bond on October 7, 2020. [DE 54]. Defendant’s bond required him to 1) submit to

  substance abuse testing and/or treatment, 2) refrain from any use of narcotic drug or other

  controlled substance, 3) abide by all original conditions of his Judgment and Commitment Order,

  4) report to the United States Probation office weekly for drug testing, and 5) report to the United

  States Probation Office on October 7, 2020.

          On November 12, 2020, the U.S. Probation Office submitted a Petition to Revoke Bond

  [DE 57]. According to the Petition to Revoke Bond, on October 15, 22 and 29, 2020, Defendant

  submitted urine samples which tested positive for marijuana. Defendant admitted to his United

  States Probation Officer he used marijuana on October 30, 2020. The Petition to Revoke Bond

  also alleges that Defendant failed to attend drug/alcohol treatment on October 15, 23 and 30, 2020.

          On November 16, 2020, Defendant admitted to the violations alleged against him in the

  Petition.

                                       II.    Summary of Hearing

          At the November 16, 2020 bond revocation hearing, Defendant stipulated to the facts in

  the Petition to Revoke Bond, and the Government made a proffer regarding those facts. The Court

  also heard the testimony of U.S. Probation Officer Donn Grice and the positions of defense counsel

  and Government counsel. The Government’s proffer, Defendant’s stipulation to the facts in the

  Petition to Revoke Bond, and the testimony of U.S. Probation Officer Donn Grice established that

  Defendant violated the conditions of his supervised release and his bond conditions.

          Defense counsel argued that, despite the facts described in the Petition to Revoke Bond,


                                                      3
Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 4 of 6




  Defendant has recently attended treatment sessions and has reported for drug tests. Defense

  counsel asserted that Defendant has committed no new crimes and that he has been using marijuana

  because he is grieving his grandmother’s recent death. According to counsel, Defendant is having

  trouble finding employment, and he plans on asking Chief Judge Moore at sentencing for some

  period of time in a halfway house to assist him in a finding a job. Defendant is not interested in

  participating in a residential drug treatment program.

         Probation Officer Donn Grice testified that Defendant reported for a drug test on

  November5, 2020, and tested positive for marijuana. Defendant was also tested in the field within

  the last week, but that test has not yet been processed. Additionally, while Defendant did attend

  treatment on November 3, 2020, he did not fully attend treatment on November 10, 2020, because

  the counselor was not able to speak with Defendant privately. According to Probation Officer

  Grice, Defendant has been polite and courteous, but he wants to be finished with supervised release

  because he simply cannot follow the rules.

         Defendant has a history of violating the conditions of his supervised release. Additionally,

  he has tested positive for both cocaine and marijuana, and has tested positive for marijuana as

  recently as November 5, 2020, yet has not seriously worked on recovering from his drug problem.

                                            III.    Analysis

         Pursuant to 18 U.S.C. § 3148, “[a] person who has been released under section 3142 of this

  title, and who has violated a condition of his release, is subject to a revocation of release, an order

  of detention, and a prosecution for contempt of court.” 18 U.S.C. § 3148(a). Section 3148 further

  provides that the Court “shall enter an order of revocation and detention if, after a hearing, the

  judicial officer finds that there is…probable cause to believe that the person has committed a


                                                    4
Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 5 of 6




  federal, state or local crime on release or clear and convincing evidence that the person has violated

  any other condition of release; and finds that…based on the factors set forth in section 3142(g) of

  this title, there is no condition or combination of conditions of release that will assure the person

  will not flee or pose a danger to the safety of any other person or the community or the person is

  unlikely to abide by any condition or combination of conditions of release.” 18 U.S.C. §

  3148(b)(1)-(b)(2)(B); United States v. Wingo, 490 Fed. Appx. 189, 190-91 (11th Cir. 2012); United

  States v. Molina, 15-80222-CR-Marra/Matthewman, 2016 WL 2344577 (S.D. Fla. May 3, 2016);

  United States v. Abovyan, 18-80122-CR-Middlebrooks, 2018 WL 4203687 (S.D. Fla. Aug. 31,

  2018).

           The Court finds that the above law and facts require the revocation of Defendant’s bond

  and his detention. Based upon the proffer from the Government, Defendant’s stipulation to the

  facts in the Petition to Revoke Bond, the testimony of Probation Officer Grice, counsel’s

  arguments, and the Court’s review of the file, and as stated on the record on November 16, 2020,

  the Court finds that there is clear and convincing evidence that Defendant has violated his bond or

  release conditions. The Court also finds by clear and convincing evidence that, based on the factors

  set forth in 18 U.S.C. §3142(g), there is no condition or combination of conditions of release that

  will assure that Defendant will not flee or pose a danger to the safety of any other person or the

  community. Further, the Court finds that Defendant is unlikely to abide by any condition or

  combination of conditions of release. The Court simply no longer trusts Defendant to comply with

  any of its orders or release conditions. Therefore, the Court orders that Defendant’s bond be

  revoked pursuant to 18 U.S.C. § 3148. Further, Defendant is ordered detained pursuant to Federal

  Rule of Criminal Procedure 32.1(a)(6) and the Bail Reform Act.


                                                    5
Case 9:14-cr-80109-KMM Document 60 Entered on FLSD Docket 11/17/2020 Page 6 of 6




         Accordingly, IT IS HEREBY ORDERED that Defendant be committed to the custody of

  the Attorney General for confinement in a corrections facility. This Court also directs that

  Defendant be afforded reasonable opportunity for private consultation with counsel; and the Court

  directs that, on order of a court of the United States or on request of an attorney for the Government,

  the person in charge of the corrections facility in which Defendant is confined deliver Defendant

  to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

         DONE and ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 16th day of November, 2020.




                                                                 WILLIAM MATTHEWMAN
                                                                 United States Magistrate Judge




                                                    6
